895 A.2d 798 (2006)
277 Conn. 926
Sharon LOUGHLIN
v.
William LOUGHLIN, Jr.
Supreme Court of Connecticut.
Decided March 23, 2006.
Jeffrey D. Ginzberg, Seymour, in support of the petition.
William F. Gallagher, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 93 Conn.App. 618, 889 A.2d 902 (2006), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the trial court had improperly relied on the total length of the parties' relationship in fashioning its financial orders?
"2. Did the Appellate Court properly conclude that the trial court had improperly relied on the presence of the parties' adult children and grandchildren in the home in fashioning its alimony award?"
The Supreme Court docket number is SC 17634.